 

Exhibit 10.66

EXECUTIVE EMPLOYMENT AGREEMENT

﻿

﻿

THIS AGREEMENT is made and entered into as of the 1st day of January, 2017, by
and between Arrhythmia Research Technology, Inc. (“ART”),  with its principal
place of business located in Fitchburg, Massachusetts, and Salvatore Emma, Jr.
 (“Executive” or “Employee”), who resides in Ashburnham,  Massachusetts.  ART
and Employee are collectively referred to herein as the “Parties.”

﻿

WHEREAS, ART desires to retain the services of Employee as President and Chief
Executive Officer of ART and its subsidiary, Micron Products, Inc. (“Micron”)
(collectively referred to herein as “the Company” or “the Companies”), and
Employee desires to be employed by ART in such capacity, all upon the terms and
subject to the conditions set forth in this Agreement.

﻿

NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
undertakings herein, each party agrees as follows:

﻿

1.       Employment and Duties.  ART hereby agrees to employ Employee, and
Employee hereby accepts employment, as President and Chief Executive Officer of
the Companies, upon the terms and conditions hereinafter set forth, both Parties
expressly revoking any and all prior employment agreements between them.  In his
capacity as President and Chief Executive Officer,  Employee, to the best of his
abilities, shall be responsible for performing the duties commensurate with his
position.  Employee shall report to ART’s  Board of Directors (the “Board”), and
Employee agrees to perform such duties as the Board may assign to him.

﻿

Employee agrees that he is an employee-at-will, and, as such, his employment and
compensation can be terminated, with or without cause, and with or without
notice, at any time, at the option of either Employee or ART. 

﻿

If Employee dies or becomes totally disabled during the term of this Agreement,
Employee’s employment and salary shall terminate at the end of the month during
which death or total disability occurs, and no other compensation or benefits
shall be paid to Employee.  For the purposes of this Agreement, Employee shall
be deemed to be “totally disabled” if he has been unable to perform his duties
by reason of medical condition for 90 days in any 365-day period, all as
determined in good faith by ART’s Board.

﻿

2.       Exclusive Services.  Employee agrees that he will, during the
employment term, devote his entire working time, attention and best efforts to
the performance of the duties as aforesaid and to the business and interests of
the Companies, and he shall perform such duties as may be assigned to him ably,
faithfully and diligently.  Employee shall not at any time or in any manner,
either directly or indirectly, be involved in any other occupation while he is
employed by ART unless agreed to specifically by the Board.  Employee hereby
represents and warrants that he is not now subject to any agreement which is or
would be inconsistent or in conflict with his obligations hereunder.



Client Matter/23832/00001/A3567283.DOC

--------------------------------------------------------------------------------

 

 



3.       Compensation.

﻿

(a)       Base Salary.  As compensation for the services to be rendered by
Employee under this Agreement, ART agrees to pay, and Employee agrees to accept
a base salary at the annualized rate of $247,500.  Employee’s salary shall be
payable in accordance with the Company’s regular payroll practices, subject to
withholding and other applicable taxes. 

﻿

(b)       Bonus.  Employee shall be eligible to receive compensation under the
Company’s Executive Incentive Plan.  The specific goals criteria and target for
earning such compensation will be mutually agreed upon by the Parties within the
context of the Employee Incentive Plan and in good faith by the Parties.

﻿

All of Employee’s compensation is subject to deductions for regular payroll
taxes and withholding, as required by State and Federal law, as well as other
deductions that Employee authorizes.

﻿

(c)       Fringe Benefits.  Employee also shall be entitled to the following
benefits in each year of this Agreement:

﻿

(i)        Employee shall be eligible to participate in the Company’s various
benefit plans (including health, dental, life, disability and retirement) on the
same basis as the Company’s other employees; and

﻿

(ii)       Employee shall be eligible to receive the Company’s various paid time
off benefits (including paid vacations and holidays) on the same basis as the
Company’s other employees.

﻿

4.       Confidentiality.  Employee is aware that the Companies develop and
utilize, and that he has had and will continue to have, access to valuable
technical and nontechnical trade secrets and confidential information including,
but not limited to, knowledge, information and materials about the Companies’
trade secrets, mailing lists, methods of operation, advertiser lists,
advertisers, customer lists, customers or clients, products, services, know-how,
business plans and confidential information about financial, marketing, pricing,
compensation and other proprietary matters relating to the Companies which are
not in the public domain (“Confidential Information”), all of which constitutes
a valuable part of the assets of the Companies which the Companies seek to
protect.

﻿

Accordingly, Employee shall not at any time during or after the termination of
his employment by the Companies for any reason, reveal, disclose or make known
to any person (other than as may be required by law or in the performance of his
duties), or use for his own or another’s account or benefit, any such
Confidential Information, whether or not developed, devised or otherwise created
in whole or in part by the efforts of Employee.

﻿

Employee represents and warrants that he has not revealed, disclosed or made
known to any person (other than as may be required by law or in the performance
of his duties), or used for his own or another’s account or benefit, any such
Confidential Information, whether or not developed, devised or otherwise created
in whole or in part by the efforts of Employee.

﻿





Client Matter/23832/00001/A3567283.DOC

2

--------------------------------------------------------------------------------

 

 

Upon cessation of Employee’s employment, no documents, records or other matter
or information belonging to the Companies, whether prepared by Employee or
otherwise, and relating in any way to the business of the Companies, shall be
taken or kept by Employee without the written consent of the Companies.

﻿

5.       Non-Competition.  Employee acknowledges that, in the course of his
employment by ART, he will have access to the Companies’ Confidential
Information; and he will be intimately and directly involved in developing and
maintaining the Companies’ goodwill and serving the Companies’ customers and
prospective customers.  Accordingly, Employee agrees that:

(a)       during his employment by ART and for a period of two  (2) years after
such employment has ceased for any reason, Employee shall not, without the prior
written consent of ART:

﻿

(i)         directly or indirectly solicit or accept any business substantially
similar to that done by any of the Companies from any person, company, firm or
organization, or any affiliate of the foregoing, which is or was a customer or
active prospect of any of the Companies during the two (2) year period prior to
the end of Employee’s employment at ART,  for or on account of any individual,
business enterprise, firm, partnership, association or corporation other than
the Companies; or

﻿

(ii)       directly or indirectly solicit the employment of, entice away, or in
any other manner persuade or attempt to persuade any person employed by any of
the Companies to leave such employment; or

﻿

(b)       during his employment by ART and for a period of six  (6)  months
after such employment has ceased for any reason, Employee shall not, without the
prior written consent of ART directly or indirectly engage in, assist or have an
interest in (whether as proprietor, partner, investor, stockholder, officer,
director of any type of principal), or enter the employment of or act as an
agent for or advisor or consultant to, any person, firm, partnership,
association, corporation, business organization, entity or enterprise which is,
or is about to become, directly or indirectly engaged in any business which is
directly or indirectly competitive with any of the Companies; provided that
Employee may own less than five percent (5%) of the outstanding equity
securities of a corporation that is engaged in such a competitive business if
the equity securities of such corporation are publicly traded and registered
under the Securities Exchange Act of 1934; provided, however, that the
post-employment restrictive period contained in this Section 5(b) shall be
extended to (i) one (1) year if Employee’s employment terminates for Cause (as
defined in Section 8(a) below), in connection with a Change in Control (as
defined in Section 8(b) below), or as a result of his resignation, or (ii) two
(2) years with respect to any such engagement with or interest in Select
Engineering in Fitchburg, MA.

﻿

6.       Innovations.

﻿

(a)       Employee hereby assigns, transfers and conveys to ART and its
successors and assigns the entire right, title, and interest in any and all
inventions, processes, procedures, systems, discoveries, designs,
configurations, technology, works of authorship, trade secrets and improvements
(whether or not they are made, conceived or reduced to practice during working
hours or using any of the Companies’ data or facilities) (collectively,
“Innovations”) which



Client Matter/23832/00001/A3567283.DOC

3

--------------------------------------------------------------------------------

 

 

Employee makes, authors, conceives, reduces to practice or otherwise acquires
during any period of his employment by ART (either solely or jointly with
others), and which are related to the Companies’ present or planned business,
the Companies’ services or products, and any and all patents, copyrights,
trademarks, trade names and applications therefor, in the United States and
elsewhere, relating thereto.  The Innovations shall be the sole property of ART
and shall at all times be held by Employee in a fiduciary capacity for the sole
benefit of ART.

(b)       All such Innovations that consist of works of authorship capable of
protection under copyright laws shall be prepared by Employee as works made for
hire, with the understanding that ART shall own all of the exclusive rights to
such works of authorship under the United States copyright law and all
international copyright conventions and foreign laws.  The foregoing
notwithstanding, to the extent that any such Innovations is not deemed a work
made for hire, Employee hereby assigns to ART the entire right, title, and
interest in such Innovations and any and all patents, copyrights, trademarks,
trade names and applications therefor, in the United States and elsewhere,
relating thereto.

(c)       Employee shall maintain adequate and current written records of all
such Innovations, which shall be available to and remain the sole property of
ART at all times.  Employee shall promptly disclose to ART the details of any
and all such Innovations and shall provide ART with all information relative
thereto.  Employee, without further compensation, shall fully cooperate with and
assist ART in obtaining and enforcing for its own benefit patents and copyright
registrations on and in respect of such Innovations in all countries in all ways
that ART may request, to secure and enjoy the full benefits and advantages of
such Innovations, including executing any and all documents that ART deems
necessary to obtain, maintain, and/or enforce its rights in such Innovations and
providing any testimony required to obtain, maintain, and/or enforce such
Innovations.  Employee agrees, for himself, and his heirs, legal representatives
and assigns, without further compensation, to execute further assignments and
other lawful documents as ART may reasonably request to effectuate fully this
assignment. Employee understands that his obligations under this section shall
continue after the termination of his employment by ART.

﻿

7.       Injunctive Relief.  Employee acknowledges that the restrictions
contained in Sections 4,  5 and 6 above, in view of the nature of the business
in which the Companies are engaged, are reasonable and necessary to protect the
legitimate interests of the Companies.  Employee understands that the remedies
at law for his violation of any of the covenants or provisions of Sections 4,  5
or 6 may be inadequate, that such violations may cause irreparable injury within
a short period of time, and that the Companies shall be entitled to seek
preliminary injunctive relief and other injunctive relief against such
violation.  Such injunctive relief shall be in addition to, and in no way in
limitation of, any and all other remedies the Companies shall have in law and
equity for the enforcement of those covenants and provisions.  

﻿

8.       Severance Benefits.

(a)       Termination Without Cause Severance Benefits.  As set forth in Section
1 above, Employee’s employment by ART is on an at-will basis.  However, in the
event of that Employee’s employment is involuntarily terminated without Cause
(as defined below) and for reasons unrelated to Employee’s death or disability,
or a Change of Control (as defined below), (i) the Company will pay Employee
severance in an amount which is equivalent to his weekly salary (at the rate
then in effect) for twenty-six (26) weeks, and (ii) if Employee is a participant



Client Matter/23832/00001/A3567283.DOC

4

--------------------------------------------------------------------------------

 

 

in ART’s group health plan and he elects continuation of coverage either under
COBRA or an Exchange under the Affordable Care Act,  ART will reimburse him in
an amount equal to the Company’s share of his prior health and dental insurance
premium payment covering his 26-week severance period.  

﻿

For the purposes of this Section 8(a),  “Cause” means (i) willful and deliberate
misconduct by Employee, such as being under the influence of drugs or alcohol on
the job, dishonesty, misappropriation of assets, insubordination or refusal to
follow reasonable directives and other misconduct of comparable magnitude and
kind; (ii) willful neglect of duty or other material breach of this Agreement by
Employee; (iii) commission of any act of fraud involving ART, involvement in any
material conflict of interest or self-dealing involving ART, or conviction of a
felony or any offenses involving moral turpitude or any criminal offense
involving ART; (iv) any act or omission by Employee which has a material adverse
effect on the business activities, financial condition, affairs or reputation of
ART; (v) violation of any of ART’s policies or (vi) Employee’s failure or
refusal to perform a substantial or important portion of his duties under this
Agreement (for a reason other than illness or incapacity), which failure or
refusal continues for thirty (30) days after ART’s written notice to Employee,
which notice reasonably informs him of such failure or refusal, and he fails to
cure such failure within such 30-day period (the determination as to whether the
Employee has cured such failure will be determined by ARTs Board in its sole
discretion). 

﻿

(b)       Change-in-Control Severance Benefits.  In the event that Employee’s
employment involuntarily terminates as a result of ART’s “change in control” (as
defined below), Employee will be paid severance in an amount which is equivalent
to his regular bi-weekly salary (at the rate then in effect) for a period of
twenty-four (24) months; provided, however, that Employee will not be entitled
to such severance payments or the continuation of such severance payments, as
the case may be, if Employee violates any of his obligations under Sections 4,
 5 or 6 above.  For the purposes of this provision, a “change of control” is
defined as (i) a merger or consolidation of ART in which the stockholders of ART
immediately prior to such transaction would own, in the aggregate, less than 50%
of the total combined voting power of all classes of capital stock of the
surviving entity normally entitled to vote for the election of directors of the
surviving entity, and is a change of ownership under Treasury Regulations
Section 1.409A-3(i)(5)(v) or a change in effective control of ART under Treasury
Regulation Section 1.409A-3(i)(5)(vi) or (ii) the sale of a substantial portion
of ART's assets, as defined under Treasury Regulation Section
1.409A-3(i)(5)(vii), in one transaction or in a series of related transactions. 

﻿

(c)       Separation Agreement.  As a prerequisite to receiving any severance
pay or benefits under this Agreement, Employee shall be required to sign a
separation agreement, including a release of claims against ART and its
affiliated entities, and their employees, officers, and directors.  Such
severance payments shall be paid according to ART’s regular payroll schedule and
shall be subject to and reduced by regular payroll taxes and withholding, and
the first installment of the severance payments shall be paid on the Company’s
first regular pay day following the expiration of the separation agreement’s
seven-day revocation period.

﻿

(d)       Section 409A.  This Agreement is intended to meet the requirements of
Section 409A of the Internal Revenue Code, and shall be interpreted and
construed and administered consistent with that intent.  Without limiting the
foregoing, the use of the concept



Client Matter/23832/00001/A3567283.DOC

5

--------------------------------------------------------------------------------

 

 

of “termination of employment” shall mean a “separation from service with the
employer” within the meaning of Treasury Regulation Section 1.409A-3(a)(1). 

﻿

9.       Mediation/Arbitration of Disputes.   In the event of a dispute between
the Parties,  Employee and ART agree to work cooperatively to resolve the
dispute amicably at appropriate, mutually determined management levels.  In the
event that a resolution at such management levels does not occur, either party
may submit the dispute to mediation.  Both Parties shall agree on one mediator
and participate in said mediation in good faith.  If the matter has not been
resolved pursuant to mediation within sixty (60) days of the commencement of
such procedure, which may be extended by mutual agreement of the Parties, the
dispute shall be settled by final and binding arbitration in Worcester,
Massachusetts in accordance with the rules then prevailing of the American
Arbitration Association.  Judgment upon the award rendered by the arbitrators
may be entered in any court of competent jurisdiction, and each party shall bear
his or its own costs, including attorneys’ fees.  Notwithstanding the foregoing,
any dispute relating Employee’s obligations pursuant to Sections  4,  5, and 6
above shall not be subject to the mediation/arbitration provisions set forth in
this Section.

﻿

10.      Agreement Binding Upon Successors.  This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors, assigns, personal representatives, heirs, legatees and
beneficiaries, provided, however, that Employee may not delegate his duties and
obligations hereunder to any other person, and further provided that no
assignment of this Agreement by ART shall relieve ART of any of its obligations
under the terms of this Agreement.

﻿

11.      Waiver of Breach.  The waiver of either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either ART or Employee.  The failure to enforce any
provision(s) of this Agreement shall not be construed as a waiver of such
provision(s).

﻿

12.      Severability.  It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Each provision of this Agreement or part thereof shall be
severable.  If for any reason any provision or part thereof of this Agreement is
finally determined to be invalid and contrary to, or in conflict with any
existing or future law or regulation of a court or agency having valid
jurisdiction, such determination shall not impair the operation or affect the
remaining provisions of this Agreement, and such remaining provisions will
continue to be given full force and effect and bind each party.

﻿

13.      Notices.  Any notices or other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given if delivered personally, or sent by registered or certified
mail, return receipt requested, postage prepaid, to the address listed below for
the Parties, or to such other address as any party may hereafter direct in
writing to the other party.

﻿

﻿

 

 

 

﻿

To ART:  

To Employee: 

 

﻿

Chairman of the Board

Salvatore Emma, Jr.

 

﻿

Arrhythmia Research Technology, Inc.

26 Cobb Road

 

﻿

25 Sawyer Passway

Ashburnham, MA  01430

 

﻿

Fitchburg, MA 01420

 

 

﻿





Client Matter/23832/00001/A3567283.DOC

6

--------------------------------------------------------------------------------

 

 

14.      Entire Agreement; Amendment.  This Agreement contains the entire
agreement of the Parties and supersedes any and all prior agreements between the
Parties.  It may not be changed orally but only by an agreement in writing
signed by both Parties hereto.

﻿

15.      Governing Law.  This Agreement is made in, and shall be governed by,
the laws of the Commonwealth of Massachusetts without reference to its conflict
of laws provisions.

﻿

IN WITNESS WHEREOF, the Parties hereto, individually or by their duly authorized
representatives, have executed and delivered this Agreement to be effective as
of the day and year first above written.

﻿

﻿

 

 

 

 

﻿

 

ARRHYTHMIA RESEARCH

 

﻿

 

TECHNOLOGY, INC.

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

By:

/s/ Jason R. Chambers

 

Witness

 

 

Jason R. Chambers

 

﻿

 

 

Chairman of the Board

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

EMPLOYEE

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

/s/ Salvatore Emma, Jr.

 

Witness

 

 

Salvatore Emma, Jr.

 

﻿

 

 

President & Chief Executive Officer

 

﻿



Client Matter/23832/00001/A3567283.DOC

7

--------------------------------------------------------------------------------